Citation Nr: 1119727	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-19 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hip disability, including osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active military duty from November 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this case is currently with the Phoenix, Arizona RO.  In January 2009, the Veteran testified before a decision review officer at the RO and in January 2011 he testified before the undersigned Veterans Law Judge sitting at the RO.  Copies of the hearing transcripts are associated with the claims folder and have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has bilateral hip osteoarthritis related to service.  He asserts that he was involved in a motor vehicle accident while in service in August 1969 and sustained injury to his hips, among other things.  A California Highway Patrol Traffic Accident Report dated in August 1969 indicates the Veteran was taken to MAFB (March Air Force Base) Hospital following an accident.  In an April 2006 statement by the Veteran in support of his claim, he stated "Had car accident in August 1969.  I was treated at March Air Force Base and shipped to 29 Palms the next day."  At his Board hearing the Veteran testified that at the Air Force Base, his face was bandaged and he does not know if x-rays were taken.  Hearing Transcript (Tr.), p. 6.  A review of the claims folder reveals that the August 1969 medical records from MAFB Hospital have not been associated with the claims folder.  As records from MAFB Hospital may have an impact on the adjudication of these claims, the RO/AMC should obtain such records following the 


current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or another appropriate repository and request a search for inpatient treatment records from March Air Force Base, related to the August 1969 motor vehicle accident.   A negative reply is requested and should be documented in the claims folder.  

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 






handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


